Citation Nr: 0311607	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-08 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a service-connected low back injury from 
July 7, 1995.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to August 
1983 and from March 1984 to February 1987.  This appeal 
initially came before the Board of Veterans' Appeals (Board) 
from a September 1996 decision by the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for a low back injury and 
assigned an initial 10 percent disability evaluation 
effective July 7, 1995, the date of receipt of the veteran's 
claim.  The veteran disagreed with and timely appealed the 
initial rating.  By a June 1999 rating decision, the RO 
increased the evaluation to 20 percent, effective May 26, 
1999.  The Board granted an initial 20 percent evaluation 
from July 7, 1995, to May 26, 1999, but denied an evaluation 
in excess of 20 percent, for either period, by a decision 
issued in October 2000.  

The veteran appealed the Board's October 2000 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court), and in March 2002, the Court vacated that part of the 
Board's decision which denied an initial evaluation in excess 
of 20 percent for the service-connected low back disability 
for the period from July 7, 1995 to May 26, 1999, and denied 
an evaluation in excess of 20 percent thereafter, and 
remanded the claim to the Board for readjudication in light 
of enactment of the Veterans Claims Assistance Act of 2000.  


REMAND

In accordance with the Court's March 2002 Order remanding the 
veteran's claim to the Board, the veteran must be notified of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's duties to him under that Act, and the claim 
must be readjudicated in light of the VCAA.  

The veteran has submitted additional evidence and argument to 
the Board since the Court's March 2002 Order.  The veteran, 
through his representative, provided a waiver of initial 
consideration of the additional evidence by the agency of 
original jurisdiction.  38 C.F.R. § 20.1304(c) (2002).  
However, during the pendency of this appeal, revision of some 
regulations applicable to the appeal have become effective.  
In order to afford the veteran due process, remand to the RO 
for readjudication of the claim is required under Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should advise the veteran of 
the enactment of the VCAA, and advise the 
veteran of his responsibilities under the 
Act, and of VA's duties and 
responsibilities under the Act.  The RO 
should specifically advise the veteran of 
the period of time in which he may timely 
respond by submitting or identifying 
evidence which might substantiate his 
claim, and should specifically identify 
for the veteran when that period for 
timely response ends.

2.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claim for an initial rating for service-
connected residuals of a low back injury 
in excess of 20 percent, from July 7, 
1995, including the schedular criteria 
for each available evaluation in excess 
of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, and should advise 
the veteran of all other potentially 
applicable diagnostic codes, including 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5293.  The RO should provide the 
criteria under each diagnostic code as in 
effect when the veteran submitted the 
claim underlying this appeal, and advise 
the veteran of the revised version of 
Diagnostic Code 5293, effective in 
September 2002.

The RO should respond to the veteran's 
request for information as to what 
constitutes "severe" or "marked" 
limitation of motion of the lumbar spine.  

3.  The RO should ask the veteran if he 
has been treated at any VA facility other 
than the St. Cloud, Minnesota VA Medical 
Center (VAMC) since July 1995, or if he 
has been treated by any private clinical 
provider since July 1995.  The RO should 
attempt to obtain any identified records, 
VA or non-VA, from July 1995 to the 
present, which are not yet associated 
with the claims file.   The RO should 
also obtain the veteran's VA treatment 
records since June 2002 from the St. 
Cloud VAMC.   

4.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the severity of the 
disability at issue, including statements 
from former employers, supervisors, or 
co-workers, written opinions from 
physicians or other health care 
providers, and the like. 

5.  After the development above has been 
completed, the RO should determine 
whether additional development, to 
include VA examination, such as for 
consideration of 38 C.F.R. §§ 4.40 or 
4.45 (DeLuca v. Brown, 8 Vet. App. 202 
(1995)), is warranted.  

6.  After undertaking any development 
deemed appropriate, including 
examination, the RO should readjudicate 
the veteran's claim for an increased 
initial evaluation for lumbar disability.  
If the decision remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  In that SSOC, the RO should 
review the actions taken by VA to assist 
him in developing the claim, advise the 
veteran of the time period available for 
response, advise the veteran of revised 
regulation applicable to back disability, 
and of any laws or regulations governing 
the results of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


